Per Curiam.
This appeal is from tbe judgment of the United States Customs Court, 71 Cust. Ct. 23, C.D. 4466, 364 F. Supp. 1398 (1973). The court held that plaintiffs (appellants here) had failed to overcome the presumption of correctness attaching to the appraisement of the salvaged steel, and that plaintiffs had failed to prove that their claimed values were correct.
After a thorough consideration of the record, of the briefs, and of the oral arguments, we have concluded that we are in full agreement with the opinion of the Customs Court, and we adopt it as our own. The judgment is affirmed.